FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the amendment filed on 12/07/2021. Applicant has not made any amendments to the claims. As such, the prior art rejection below is identical to the rejection of the previous office action. Claims 1-16 are currently pending and being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2010/0229525 A1), in view of Nakhamkin (US 2010/0251712 A1).
Regarding claim 1, Mackay teaches (Figure 2) a hybrid compressed air energy storage system (preamble – given little patentable weight), comprising:
a recuperator (202) arranged downstream of a compressor (104) to receive compressed air (106) by the compressor (104) and establish thermal transfer between received compressed air (106) and an expanded exhaust gas (114) received by the recuperator (202), the thermal transfer by the recuperator (202) effective to transfer thermal energy from the received expanded exhaust gas (114) to heat the compressed air (106) by the compressor (104) and in turn cool the received expanded exhaust gas (114) to generated a cooled exhaust gas (204);
a first combustor (108) arranged to receive the heated compressed air (106) by the recuperator (202) and generate an exhaust gas (110); and
a second expander (112) responsive to the exhaust gas (110) by the first combustor (108) to produce further power (via electric generator 120), the second expander (112) being the source of the expanded exhaust gas (114) received by the recuperator (202).
However, Mackay does not teach a compressor responsive to a driver to generate a compressed air during a charging mode of the hybrid compressed air energy storage system;
a first heat exchanger configured to receive the compressed air by the compressor, extract thermal energy from the compressed air by the compressor, and generate a cooled compressed air, wherein the cooled compressed air by the first heat exchanger is conveyed to an air storage reservoir for storage;

a second heat exchanger arranged to transfer thermal energy stored by the thermal storage device to cooled compressed air that, during an electric power generation mode of the hybrid compressed air energy storage system, is conveyed from the air storage reservoir to the second heat exchanger to generate a heated compressed air;
a first expander solely responsive to the heated compressed air by the second heat exchanger to produce power and generate an expanded air;
the recuperator arranged downstream of the first expander to receive the expanded air by the first expander and establish thermal transfer between received expanded air and the expanded exhaust gas received by the recuperator, the thermal transfer by the recuperator effective to transfer thermal energy from the received expanded exhaust gas to heat the expanded air by the first expander; and
the first combustor arranged to receive the heated expanded air by the recuperator and generate the exhaust gas,
wherein the first expander being solely responsive to the heated compressed air by the second heat exchanger is effective to reduce a temperature of the expanded air by the first expander, and thereby the transfer of thermal energy from the received expanded exhaust gas to heat the expanded air by the first expander is effective for reducing waste of thermal energy in the cooled exhaust gas by the recuperator.
Nakhamkin teaches (Figure 2) a compressed air energy storage (CAES) system (10’), comprising:
a compressor (14) responsive to a driver (16 or 24 – as shown in Figure 1) to generate a compressed air (28 – as shown in Figure 1) during a charging mode (intended use) of the compressed air energy storage system (10’);

a thermal storage device (60) arranged to receive and store the thermal energy extracted by the first heat exchanger (26);
a second heat exchanger (64) arranged to transfer thermal energy (62 – as shown in Figure 1) stored by the thermal storage device (60) to cooled compressed air that, during an electric power generation mode (intended use) of the hybrid compressed air energy storage system (10’), is conveyed from the air storage reservoir (36) to the second heat exchanger (64) to generate a heated compressed air (66); and
a first expander (78) solely responsive to the heated compressed air (66) by the second heat exchanger (64) to produce power (via generator 80) and generate an expanded air (82);
wherein the first expander (78) being solely responsive to the heated compressed air (66) by the second heat exchanger (64) is effective to reduce a temperature (temperature drops from 710°F to 595°F) of the expanded air (82) by the first expander (78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackay by adding Nakhamkin’s CAES system comprising the above elements (see annotated Figure 2 on page 7) in place of Mackay’s compressor (104), in order to (1) capture, store, and return heat during the compression cycle to conserve and recover the stored energy (p. [0022], ll. 1-4); (2) store energy in the form of compressed air in the air storage during off-peak hours when it is not currently needed (p. [0023], ll. 1-4); (3) recover and utilize the stored energy for peak power generation during peak hours (p. [0024], ll. 1-3); and (4) produce additional electrical power via a green power generation expander (p. [0025], ll. 8-10), as taught by Nakhamkin, therefore providing:

the first combustor (Mackay, 108) arranged to receive the heated expanded air (Nakhamkin, 82 after going through Mackay’s recuperator 202) by the recuperator (Mackay, 202) and generate the exhaust gas (Mackay, 114),
and thereby the transfer of thermal energy from the received expanded exhaust gas (Mackay, 114) to heat the expanded air (Nakhamkin, 82) by the first expander (Nakhamkin, 78) is effective for reducing waste of thermal energy in the cooled exhaust gas (Mackay, 204) by the recuperator (Mackay, 202).

    PNG
    media_image1.png
    725
    795
    media_image1.png
    Greyscale

Regarding claim 2, Mackay, in view of Nakhamkin, teaches the invention as claimed and as discussed in claim 1, including (Nakhamkin, Figure 2) the first expander (78) is arranged to operate in a first pressure range (intended use, also implicit), wherein the first expander (78) is coupled to drive a first electrical generator (80).
Regarding claim 3, Mackay, in view of Nakhamkin, teaches the invention as claimed and as discussed in claim 2, and Mackay further teaches (Figure 2) the second expander (112) is arranged to operate in a second pressure range (intended use, also implicit), which is lower than the first pressure 
Regarding claim 4, Mackay, in view of Nakhamkin, teaches the invention as claimed and as discussed in claim 3, including (Nakhamkin, Figure 2) the first pressure range accommodates pressure levels of the cooled compressed air stored in the air storage reservoir (implicit since air storage reservoir 36 is in flow communication with first expander 78) and the second pressure range accommodates ambient atmospheric pressure (Mackay, implicit since second expander 112 exhausts to atmosphere via line 204).
Regarding claim 6, Mackay, in view of Nakhamkin, teaches the invention as claimed and as discussed in claim 1, including the first combustor (Mackay, 108) is arranged to combust a fuel mixture (Mackay, mixture of 111 and 206) comprising the heated expanded air (Nakhamkin, 82 after going through Mackay’s recuperator 202) by the recuperator (Mackay, 202) and a hydrocarbon fuel (Mackay, 111 – see also p. [0041], l. 7: “unburned hydrocarbon emissions”).
Regarding claim 10, Mackay, in view of Nakhamkin, teaches the invention as claimed and as discussed in claim 1, including (Nakhamkin, Figure 2) the driver comprises an electric motor (24 – as shown in Figure 1) or a turbine (16 – as shown in Figure 1).
Regarding claim 11, Mackay, in view of Nakhamkin, teaches the invention as claimed and as discussed in claim 1, including (Nakhamkin, Figure 2) the air storage reservoir (36) comprises an underground cavern (p. [0018], ll. 1-2: “the air storage 36 is preferably an underground air storage such as a geological structure”).
Regarding claim 12, Mackay, in view of Nakhamkin, teaches the invention as claimed and as discussed in claim 1, including the recuperator (Mackay, 202) comprising a cooling portion (Mackay, 208) and a heating portion (Mackay, 210) and is arranged to transfer thermal energy between the cooling portion (Mackay, 208) and the heating portion (Mackay, 210), wherein the cooling portion .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2010/0229525 A1), in view of Nakhamkin (US 2010/0251712 A1), and in further view of Ambrosek (US 2012/0319410 A1).
Regarding claim 5, Mackay, in view of Nakhamkin, teaches the invention as claimed and as discussed in claim 1, except for the thermal transfer by the recuperator being effective so that the cooled exhaust gas by the recuperator comprises a temperature in a range from approximately 212°F (100°C) to approximately 550°F (288°C).
Ambrosek teaches (Figure 2) the thermal transfer by the recuperator (214) is effective so that the cooled exhaust gas by the recuperator comprises a temperature in a range from approximately 212°F (100°C) to approximately 550°F (288°C) – (p. [0023], ll. 6-8: “After this heat exchange with the compressed air, lower temperature exhaust is ejected to the atmosphere at roughly 250 degrees C”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the recuperator of Mackay, in view of Nakhamkin, in applications calling for cooled exhaust gas having a temperature of approximately 212°F (100°C) to approximately 550°F (288°C), as taught by Ambrosek.
Claims 7-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2010/0229525 A1), in view of Nakhamkin (US 2010/0251712 A1), and in further view of Kerth (US 2014/0137563 A1).
Regarding claim 7, Mackay, in view of Nakhamkin, teaches the invention as claimed and as discussed in claim 1, except for a third expander fluidly coupled between the recuperator and the first 
Kerth teaches (Figure 2) a third expander (124, with the first expander being 122 and the second expander being 126) fluidly coupled between a recuperator (162) and a first combustor (127), wherein the third expander (124) is configured to receive and expand the heated expanded air by the recuperator (162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackay, in view of Nakhamkin, by adding a third expander fluidly coupled between the recuperator and the first combustor, in order to produce a first exhaust product that may then be exhausted into a low-pressure combustor, as taught by Kerth (p. [0022], ll. 15-19).
Regarding claim 8, Mackay, in view of Nakhamkin and Kerth as discussed so far, teaches the invention as claimed and as discussed in claim 7, except for the third expander being arranged to operate in a third pressure range, which is between the first pressure range and the second pressure range, wherein the third expander is coupled to drive a third electrical generator.
Kerth teaches (Figure 2) the third expander (124) is arranged to operate in a third pressure range, which is between the first pressure range and the second pressure range (intended use), wherein the third expander is coupled to drive a third electrical generator (135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackay, in view of Nakhamkin and Kerth as discussed so far, by arranging the third expander to operate in a third pressure range, which is between the first pressure range and the second pressure range, and coupling the third expander to drive a third electrical generator, for the same reasons as discussed in the rejection of claim 7.
Examiner notes the phrase “the third expander is arranged to operate in a third pressure range, which is between the first pressure range and the second pressure range” is a statement of intended use Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. 
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances. 
Regarding claim 9, Mackay, in view of Nakhamkin and Kerth as discussed so far, teaches the invention as claimed and as discussed in claim 7, except for a second combustor fluidly coupled between the recuperator and the third expander.
Kerth further teaches (Figure 2) a second combustor (125) fluidly coupled between the recuperator (162) and the third expander (124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackay, in view of Nakhamkin and Kerth as discussed so far, by adding a second combustor fluidly coupled between the recuperator and the third expander, in order to 
Regarding claim 13, Mackay teaches (Figure 2) a hybrid compressed air energy storage system (preamble – given little patentable weight), comprising:
a recuperator (202) arranged downstream of a compressor (104) to receive compressed air (106) by the compressor (104) and establish thermal transfer between received compressed air (106) and a second expanded exhaust gas (114) received by the recuperator (202), the thermal transfer by the recuperator (202) effective to transfer thermal energy from the received second expanded exhaust gas (114) to heat the compressed air (106) by the compressor (104) and in turn cool the received second expanded exhaust gas (114) to generated a cooled exhaust gas (204);
a first combustor (108) arranged to receive the heated compressed air (106) by the recuperator (202), combust a first fuel mixture (mixture of 111 and 206) comprising the heated compressed air (206) by the recuperator (202) and generate a first exhaust gas (110); and
a second expander (112) responsive to the first exhaust gas (110) by the first combustor (108) to produce further power (via electric generator 120) and generate the second expanded exhaust gas (114) received by the recuperator (202).
However, Mackay does not teach a compressor responsive to a driver to generate a compressed air during a charging mode of the hybrid compressed air energy storage system;
a first heat exchanger configured to receive the compressed air by the compressor, extract thermal energy from the compressed air by the compressor, and generate a cooled compressed air, wherein the cooled compressed air by the first heat exchanger is conveyed to an air storage reservoir for storage;
a thermal storage device arranged to receive and store the thermal energy extracted by the first heat exchanger;

a first expander solely responsive to the heated compressed air by the second heat exchanger to produce power and generate an expanded air;
the recuperator arranged downstream of the first expander to receive the expanded air by the first expander and establish thermal transfer between received expanded air and the second expanded exhaust gas received by the recuperator, the thermal transfer by the recuperator effective to transfer thermal energy from the received second expanded exhaust gas to heat the expanded air by the first expander; and
the first combustor arranged to receive the heated expanded air by the recuperator, combust the first fuel mixture comprising the heated expanded air by the recuperator and generate the first exhaust gas,
wherein the first expander being solely responsive to the heated compressed air by the second heat exchanger is effective to reduce a temperature of the expanded air by the first expander, and thereby the transfer of thermal energy from the received second expanded exhaust gas to heat the expanded air by the first expander is effective for reducing waste of thermal energy in the cooled exhaust gas by the recuperator.
Nakhamkin teaches (Figure 2) a compressed air energy storage (CAES) system (10’), comprising:
a compressor (14) responsive to a driver (16 or 24 – as shown in Figure 1) to generate a compressed air (28 – as shown in Figure 1) during a charging mode (intended use) of the compressed air energy storage system (10’);

a thermal storage device (60) arranged to receive and store the thermal energy extracted by the first heat exchanger (26);
a second heat exchanger (64) arranged to transfer thermal energy (62 – as shown in Figure 1) stored by the thermal storage device (60) to cooled compressed air that, during an electric power generation mode (intended use) of the hybrid compressed air energy storage system (10’), is conveyed from the air storage reservoir (36) to the second heat exchanger (64) to generate a heated compressed air (66); and
a first expander (78) solely responsive to the heated compressed air (66) by the second heat exchanger (64) to produce power (via generator 80) and generate an expanded air (82);
wherein the first expander (78) being solely responsive to the heated compressed air (66) by the second heat exchanger (64) is effective to reduce a temperature (temperature drops from 710°F to 595°F) of the expanded air (82) by the first expander (78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackay by adding Nakhamkin’s CAES system comprising the above elements (see annotated Figure 2 on page 7) in place of Mackay’s compressor (104), in order to (1) capture, store, and return heat during the compression cycle to conserve and recover the stored energy (p. [0022], ll. 1-4); (2) store energy in the form of compressed air in the air storage during off-peak hours when it is not currently needed (p. [0023], ll. 1-4); (3) recover and utilize the stored energy for peak power generation during peak hours (p. [0024], ll. 1-3); and (4) produce additional electrical power via a green power generation expander (p. [0025], ll. 8-10), as taught by Nakhamkin, therefore providing:

the first combustor (Mackay, 108) arranged to receive the heated expanded air (Nakhamkin, 82 after going through Mackay’s recuperator 202) by the recuperator (Mackay, 202), combust the first fuel mixture (Mackay, mixture of 111 and 206) comprising the heated expanded air (Nakhamkin, 82 after going through Mackay’s recuperator 202) by the recuperator (202) and generate the first exhaust gas (Mackay, 114),
and thereby the transfer of thermal energy from the received second expanded exhaust gas (Mackay, 114) to heat the expanded air (Nakhamkin, 82) by the first expander (Nakhamkin, 78) is effective for reducing waste of thermal energy in the cooled exhaust gas (Mackay, 204) by the recuperator (Mackay, 202).
However, Mackay, in view of Nakhamkin, does not teach the second expander to generate a first expanded exhaust gas; and
a second combustor arranged to receive the first expanded exhaust gas by the second expander, combust a second fuel mixture including the first expanded exhaust gas by the second expander and generate a second exhaust gas.
Kerth teaches (Figure 2) a second combustor (127) arranged to receive the first expanded exhaust gas (129) by the second expander (124), combust a second fuel mixture including the first expanded exhaust gas (129) by the second expander (124) and generate a second exhaust gas (185).

the second expander (Mackay, 112) to generate a first expanded exhaust gas (Kerth, 129).
However, Mackay, in view of Nakhamkin and Kerth as discussed so far, does not teach a third expander responsive to the second exhaust gas by the second combustor to produce still further power, the third expander being the source of the second expanded exhaust gas received by the recuperator.
Kerth further teaches (Figure 2) a third expander (126, with the first expander being 122 and the second expander being 124) responsive to the second exhaust gas (185) by the second combustor (127) to produce still further power, the third expander (126) being the source (via 186) of the second expanded exhaust gas (140) received by the recuperator (162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackay, in view of Nakhamkin and Kerth as discussed so far, by adding a third expander responsive to the second exhaust gas by the second combustor to produce still further power, the third expander being the source of the second expanded exhaust gas received by the recuperator, in order to reduce the pressure of the second combustion product and concurrently produce a third power output in the generator, and produce a second exhaust product for transferring heat to the compressed gas from the compressed gas storage unit, as taught by Kerth (p. [0038], ll. 11-15 and 19-22).
Regarding claim 14, Mackay, in view of Nakhamkin and Kerth, teaches the invention as claimed and as discussed in claim 13, including the first expander (Nakhamkin, 78) is arranged to operate in a 
Examiner notes the phrases “arranged to operate in a first pressure range”, “arranged to operate in a second pressure range”, and “arranged to operate in a third pressure range, wherein the first pressure range comprises higher pressure values relative to pressure values in the third pressure range, and wherein the second pressure range comprises pressure values between the respective pressure values of the first and third pressure ranges” are statements of intended use and the structure of the device as taught by Mackay, in view of Nakhamkin and Kerth, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. 
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, 
Regarding claim 15, Mackay, in view of Nakhamkin and Kerth, teaches the invention as claimed and as discussed in claim 14, including the first pressure range accommodates pressure levels of the cooled compressed air stored in the air storage reservoir (implicit since Nakhamkin shows air storage reservoir 36 to be in flow communication with first expander 78) and the third pressure range accommodates ambient atmospheric pressure (implicit since Kerth shows line 140, which connects to third expander 126, exhausts to atmosphere after leaving recuperator 162).
Regarding claim 16, Mackay, in view of Nakhamkin and Kerth, teaches the invention as claimed and as discussed in claim 14, including the first, second and third expanders are each respectively coupled to drive respective electrical generators (Nakhamkin, Figure 2: first expander 78 is coupled to generator 80; Mackay, Figure 2: second expander 112 is coupled to generator 120; Kerth, Figure 2: third expander 126 is coupled to generator 135).

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive.
Applicant argues that there is no motivation to combine Mackay with Nakhamkin because the principle of operation of Mackay’s turbine combustion system differs from the CAES plant of Nakhamkin.
In regards to Mackay, Applicant argues that “Mackay’s turbine combustion air system has nothing to do with CAES.” While this may be true, this does not preclude Mackay from being combined with features of a CAES. As mentioned in the rejection above, a CAES provides many benefits, one of which being able to store energy and use this energy during peak load periods. Mackay’s turbine 
In regards to Nakhamkin, Applicant argues that “the CAES plant of Nakhamkin involves a purely adiabatic CAES system, which is designed to avoid use of fossil fuel”. While Nakhamkin intends to operate his CAES system without burning any fuel, Nakhamkin’s system also provides the structure to burn fuel, as evidenced by the existence of combustion turbine assembly 38, which is capable of burning fuel via combustor 54. 
The motivation to combine exists because Nakamkin’s Fig. 2 contains nearly all the structure found in Mackay’s Fig. 2, other than a recuperator. One of ordinary skill in the art would be motivated to add a CAES system (adiabatic or not) to Mackay, in order to provide the ability to store energy during a low load period and use this energy during peak load periods. Furthermore, this energy is especially useful during a power outage in which the lone system of Mackay would have no means of starting up. If Mackay’s system had an energy storage system, Mackay’s system would be capable of starting up by itself in the event of a power outage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741